      Case 2:14-cr-00128-TLN-DB Document 65 Filed 09/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 2:14-cr-00128-TLN DB P
12                         Respondent,
13           v.                                           ORDER
14    KENNETH DWAYNE OLIVER,
15                         Movant.
16

17          Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside, or

18   correct his sentence pursuant to 28 U.S.C. § 2255. Movant also moves “to clarify or amend” his

19   § 2255 motion; this latter motion provides additional factual support and argument for Movant’s

20   claims. Good cause appearing, this latter motion will be granted.

21          IT IS THEREFORE ORDERED that:

22          1. Movant’s motion to clarify or amend (ECF No. 63) is GRANTED. Movant’s § 2255

23                motion is deemed amended by the allegations asserted in Movant’s motion to clarify.

24          2. Since movant may be entitled to the requested relief if he can establish a violation of

25                his constitutional rights, respondent is directed to file an answer within thirty days of

26                the effective date of this order. See Rule 4, Rules Governing Section 2255

27                Proceedings.

28
                                                          1
      Case 2:14-cr-00128-TLN-DB Document 65 Filed 09/24/20 Page 2 of 2

 1             3. Respondent shall include with the answer any and all transcripts or other documents

 2                  relevant to the determination of the issues presented in the motion. Rule 5, Rules

 3                  Governing Section 2255 Proceedings. Movant’s traverse, if any, is due on or before

 4                  thirty days from the date respondent’s answer is filed.

 5             4. The Clerk of the Court shall serve a copy of this order, together with a copy of

 6                  movant’s motion, on the United States Attorney or his authorized representative.

 7   Dated: September 23, 2020

 8

 9

10

11   /DLB7;
     DB/Inbox/Routine/oliv0128.206
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
